DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 12/22/2020.
3.    	Claims 1-20 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 12/22/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 12/22/2020 are acceptable for examination purposes.

Information Disclosure Statement


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140192732 A1) in view of Gupta et al. (US 20200059906 A1).

Regarding claim 1, Chen discloses an apparatus, comprising: 
a transceiver configured to transmit configuration information including at least an indication of a configuration for 
a maximum transmission block size (TBS) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (PDSCH) transmission (Chen, para. 17, 33, 112, claims 10, 12, 29: receive a transmission via a wireless channel, and identify a format of control channel used to transmit the received transmission, wherein a first transport block size (TBS) table is mapped from a first MCS table and a second TBS table is mapped from a second MCS table, the second TBS table comprising at least one TBS that is greater than a maximum TBS in the first TBS table, and wherein a single MCS table associates with each assignment of a physical downlink shared channel (PDSCH)), or 
a maximum modulation and coding scheme (MCS) for the one of the PUSCH transmission or the PDSCH transmission, 
wherein a TBS is determined based on at least the configured maximum TBS (Chen, para. 33, 101, 112: the second TBS table may include at least one TBS that is greater than a maximum TBS in the first TBS table), and wherein one of 
a signal indicates whether the PUSCH or PDSCH transmission uses a default MCS (Chen, para. 112, 117: one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH). Moreover, section 117 discloses each MCS identified by the MCS generation module 725 may be based on a single MCS table. In one configuration, each assignment of a PDSCH by the eNB 105-c may be associated with a single MCS table), or 
an MCS is determined based on at least the configured maximum MCS,
wherein the PUSCH is received or the PDSCH is transmitted based on the determined TBS and the determined MCS (Chen, col. , lines 0-0: a PDSCH transmission may be associated with the MCS and the TBS. Moreover, section further discloses one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH)).

In a similar field of endeavor, Gupta discloses a transceiver configured to transmit configuration information including at least an indication of a configuration for a maximum transmission block size (TBS) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (PDSCH) transmission (Gupta, para. 10, 65, see also claims 9, 14 and 27: a communication device configured to receive a transport block size (TBS) configuration containing at least a portion of a frequency-domain resource allocation; and the communication device configured to receive a downlink control information (DCI) message having an additional portion of the frequency-domain resource allocation, the TBS configuration and the additional portion of the frequency-domain resource allocation having frequency-domain resource allocation information to support data communication, wherein the transport block size (TBS) configuration comprises a configuration selected from the group consisting of a fixed-packet size transport block size (TBS) configuration, a TBS+k configuration, a (1+delta)*TBS configuration, and a maximum (max) TBS value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen with the teaching of Gupta by using the above features into the system of Chen such as transmitting configuration information including at least an indication of a configuration 

Regarding claims 2, 9, 16, Chen as modified by Gupta discloses the apparatus of claim 1, however, Gupta further discloses wherein one of the determined TBS is a minimum of an indicated TBS T′ or the configured maximum TBS ⁢ ⁢ T max ⁢ ⁢ ( min  ⁢ ( T ′ , T max ) ) (Gupta, para. 65, also claim 14: wherein the transport block size (TBS) configuration comprises a configuration selected from the group consisting of a fixed-packet size transport block size (TBS) configuration, a TBS+k configuration, a (1+delta)*TBS configuration, and a maximum (max) TBS value)), or 
the determined MCS is one of a minimum of an indicated MCS indicated MCS or the configured maximum MCS ⁢ ⁢ MCS max ⁢ ⁢ ( min  ⁢ ( indicated ⁢ ⁢ MCS , MCS max ) ) , or a default MCS.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen with the teaching of Gupta by using the above features into the system of Chen such as the one of the determined TBS is the configured maximum TBS as taught by Gupta. The motivation for doing so would have been to provide various improvements to the wireless interface, processing improvements, and the enablement of higher bandwidth to provide additional features and connectivity.

Regarding claims 3, 10, 17, Chen as modified by Gupta discloses the apparatus of claim 1, however, Gupta further discloses wherein one or more of the configured maximum TBS, the configured maximum MCS, or a number of hybrid automatic repeat request (HARQ) processes is indicated by a master information block (MIB), a system information block (SIB), or radio resource control (RRC) signaling (Gupta, para. 103: receiving a TBS configuration using an radio resource control (RRC) communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen with the teaching of Gupta to include the above features into the system of Chen such as using radio resource control (RRC) signaling for one or more of the configured maximum TBS as taught by Gupta. The motivation for doing so would have been to provide various improvements to the wireless interface, processing improvements, and the enablement of higher bandwidth to provide additional features and connectivity.

Regarding claims 4, 11, 18, Chen as modified by Gupta discloses the apparatus of claim 1, wherein one or more of the configured maximum TBS or the configured maximum MCS is determined based on one of 
a configured maximum amount of frequency domain resources (Gupta, para. 10, 65, see also claims 9, 14 and 27: a communication device configured to receive a transport block size (TBS) configuration containing at least a portion of a frequency-domain resource allocation; and the communication device configured to receive a downlink control information (DCI) message having an additional portion of the frequency-domain resource allocation, the TBS configuration and the additional portion of the frequency-domain resource allocation having frequency-domain resource allocation information to support data communication, wherein the transport block size (TBS) configuration comprises a configuration selected from the group consisting of a fixed-packet size transport block size (TBS) configuration, a TBS+k configuration, a (1+delta)*TBS configuration, and a maximum (max) TBS value), or 
a configured number of hybrid automatic repeat request (HARQ) processes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen with the teaching of Gupta to include the above features into the system of Chen such as one or more of the configured maximum TBS is determined based on a configured maximum amount of frequency domain resources as taught by Gupta. The motivation for doing so would have been to provide various improvements to the wireless interface, processing improvements, and the enablement of higher bandwidth to provide additional features and connectivity.

Regarding claims 6, 13, 20, Chen as modified by Gupta discloses the apparatus of claim 1, wherein whether to use the indicated MCS is determined based on whether override of the indicated MCS is enabled, 
wherein, in case that override of the indicated MCS is enabled, a default MCS to use when the indicated MCS is overridden is determined based on one of: 
(Chen, para. 98: the UE 115-c may use a single MCS table in accordance with Radio Resource Control (RRC) protocols), or 
a configured mode, and 
wherein whether override of the indicated MCS is enabled is determined based on one of: 
configuration of override of the indicated MCS, 
one of a number of transmission time interval (TTI) repetitions or a number of TTIs configured for TTI bundling, 
a downlink control information (DCI) (Chen, para. 27, 84: the identification of one of the at least two MCS tables is based at least in part on a downlink control information (DCI) format. Moreover, section 84 discloses the different types of control information correspond to different DCI message sizes. DCI is therefore categorized into different DCI formats, where a format corresponds to a certain message size. The Physical Downlink Control Channel (PDCCH) is used to carry downlink control information (DCI) which signals allocation of resources to the UE, i.e. the DCI FORMAT can be  a standard DCI), or 
a coding rate being within a predefined range.

Regarding claims 7, 14, Chen as modified by Gupta discloses the apparatus of claim 1, wherein one or more bits of a downlink control information (DCI) indicates at least one of: 
a hybrid automatic repeat request (HARQ) process number, 
that override of the indicated MCS is enabled, 
a number of repetitions for a physical downlink control channel (PDCCH), the PUSCH, or the PDSCH (Chen, para. 84, 122: the Physical Downlink Control Channel (PDCCH) is used to carry downlink control information (DCI) which signals allocation of resources to the UE. Moreover, section 122 discloses a PDSCH rate-matching and Quasi-co-location Indication (PQI) information field may be included in downlink control information (DCI) to dynamically indicate to the UE which one out of up to four PQI parameters configured by higher layers is to be used for a particular PDSCH transmission), 
HARQ-ACK feedback disabling, or 
a frequency resource allocation indicating one of the number of HARQ processes, that override of the indicated MCS is enabled, or the number of repetitions for the PDCCH, the PUSCH, or the PDSCH.

Regarding claim 8, Chen discloses a method, comprising: 
transmitting configuration information including at least an indication of a configuration for 
a maximum transmission block size (TBS) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (Chen, para. 17, 33, 112, claims 10, 12, 29: receive a transmission via a wireless channel, and identify a format of control channel used to transmit the received transmission, wherein a first transport block size (TBS) table is mapped from a first MCS table and a second TBS table is mapped from a second MCS table, the second TBS table comprising at least one TBS that is greater than a maximum TBS in the first TBS table, and wherein a single MCS table associates with each assignment of a physical downlink shared channel (PDSCH)), or 
a maximum modulation and coding scheme (MCS) for the one of the PUSCH transmission or the PDSCH transmission, 
wherein a TBS is determined based on at least the configured maximum TBS (Chen, para. 33, 101, 112: the second TBS table may include at least one TBS that is greater than a maximum TBS in the first TBS table), and wherein one of 
a signal indicates whether the PUSCH or PDSCH transmission uses a default MCS (Chen, para. 112, 117: one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH). Moreover, section 117 discloses each MCS identified by the MCS generation module 725 may be based on a single MCS table. In one configuration, each assignment of a PDSCH by the eNB 105-c may be associated with a single MCS table), 
an MCS is determined based on at least the configured maximum MCS, or
wherein the PUSCH is received or the PDSCH is transmitted based on the determined TBS and the determined MCS (Chen, col. , lines 0-0: a PDSCH transmission may be associated with the MCS and the TBS. Moreover, section further discloses one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH)).
Chen does not appear to explicitly disclose a transceiver configured to transmit configuration information including at least an indication of a configuration for the above claimed limitations.
In a similar field of endeavor, Gupta discloses a transceiver configured to transmit configuration information including at least an indication of a configuration for a maximum transmission block size (TBS) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (PDSCH) transmission (Gupta, para. 10, 65, see also claims 9, 14 and 27: a communication device configured to receive a transport block size (TBS) configuration containing at least a portion of a frequency-domain resource allocation; and the communication device configured to receive a downlink control information (DCI) message having an additional portion of the frequency-domain resource allocation, the TBS configuration and the additional portion of the frequency-domain resource allocation having frequency-domain resource allocation information to support data communication, wherein the transport block size (TBS) configuration comprises a configuration selected from the group consisting of a fixed-packet size transport block size (TBS) configuration, a TBS+k configuration, a (1+delta)*TBS configuration, and a maximum (max) TBS value).


Regarding claim 15, An apparatus, comprising: 
a transceiver configured to receive configuration information including at least an indication of a configuration for 
a maximum transmission block size (TBS) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (PDSCH) transmission (Chen, para. 17, 33, 112, claims 10, 12, 29: receive a transmission via a wireless channel, and identify a format of control channel used to transmit the received transmission, wherein a first transport block size (TBS) table is mapped from a first MCS table and a second TBS table is mapped from a second MCS table, the second TBS table comprising at least one TBS that is greater than a maximum TBS in the first TBS table, and wherein a single MCS table associates with each assignment of a physical downlink shared channel (PDSCH)), or 
a maximum modulation and coding scheme (MCS) for the one of the PUSCH transmission or the PDSCH transmission; and 

determine a TBS based on at least the configured maximum TBS (Chen, para. 33, 101, 112: the second TBS table may include at least one TBS that is greater than a maximum TBS in the first TBS table), and one of
 	receive a signal indicating whether the PUSCH or PDSCH transmission uses a default MCS (Chen, para. 112, 117: one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH). Moreover, section 117 discloses each MCS identified by the MCS generation module 725 may be based on a single MCS table. In one configuration, each assignment of a PDSCH by the eNB 105-c may be associated with a single MCS table), or 
determine an MCS based on at least the configured maximum MCS, 
wherein the transceiver is configured to transmit the PUSCH or receive the PDSCH based on the determined TBS and the determined MCS (Chen, col. , lines 0-0: a PDSCH transmission may be associated with the MCS and the TBS. Moreover, section further discloses one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH)).
Chen does not appear to explicitly disclose a transceiver configured to transmit configuration information including at least an indication of a configuration for the above claimed limitations.
In a similar field of endeavor, Gupta discloses a transceiver configured to transmit configuration information including at least an indication of a configuration for a (Gupta, para. 10, 65, see also claims 9, 14 and 27: a communication device configured to receive a transport block size (TBS) configuration containing at least a portion of a frequency-domain resource allocation; and the communication device configured to receive a downlink control information (DCI) message having an additional portion of the frequency-domain resource allocation, the TBS configuration and the additional portion of the frequency-domain resource allocation having frequency-domain resource allocation information to support data communication, wherein the transport block size (TBS) configuration comprises a configuration selected from the group consisting of a fixed-packet size transport block size (TBS) configuration, a TBS+k configuration, a (1+delta)*TBS configuration, and a maximum (max) TBS value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen with the teaching of Gupta by using the above features into the system of Chen such as transmitting configuration information including at least an indication of a configuration for a maximum transmission block size (TBS) as taught by Gupta. The motivation for doing so would have been to provide various improvements to the wireless interface, processing improvements, and the enablement of higher bandwidth to provide additional features and connectivity.

s 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140192732 A1) in view of Gupta et al. (US 20200059906 A1) and further in view of Yasukawa et al. (US 20200305177 A1).

Regarding claims 5, 12, 19, Chen as modified by Gupta discloses the apparatus of claim 4, with the exception wherein a number of hybrid automatic repeat request (HARQ) processes is determined based on the maximum TBS.
In a similar field of endeavor, NTT DOCOMO discloses wherein a number of hybrid automatic repeat request (HARQ) processes is determined based on the maximum TBS (NTT DOCOMO, para. 90: determine the number of HARQ processes to be increased, on the basis of the maximum TB size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen as modified by Gupta with the teaching of NTT DOCOMO to include the above features into the system of Chen such as wherein a number of hybrid automatic repeat request (HARQ) processes is determined based on the maximum TBS as taught by NTT DOCOMO. The motivation for doing so would have been to provide technique that can appropriately achieve low-delay communication when a radio frame structure in which DL and UL can be flexibly switched is used.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

b)	Ahn et al. (US-20170019913-A1) discloses a method of a wireless device connected to multiple base stations to receive data in a wireless communication system is provided. The wireless device detects multiple transports (TBs) being transmitted by the multiple base stations, and determines whether the sum of total bits of the multiple TBs exceeds the maximum TB size supported by the wireless device. If the sum of the total bits of the multiple TBs exceeds the maximum TB size, the wireless device decides, according to a priority, which TBs to receive among the multiple TBs.
c)	Yu et al. (US-20150103752-A1) discloses a user equipment (UE) receives and decodes a first erroneous transport block (TB) from a base station in a mobile communication network. The UE allocates a first soft buffer having a first buffer size. The first soft buffer is associated with a first HARQ process for storing the first TB. The UE then receives and decodes a second erroneous TB from the base station. The UE allocates a second soft buffer having a second buffer size. The second soft buffer is associated with a second HARQ process for storing the second TB.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466